         Case 1:20-cr-00286-WHP Document 19
                                         20 Filed 09/15/20 Page 1 of 2
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      September 15, 2020

By ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Shaquille Williams, 20 CR 286 (WHP)

Dear Judge Pauley,

          The Government writes on behalf of the parties to request respectfully an adjournment of
the conference currently scheduled for September 16, 2020 to October 19, 2020 at 9:00 AM, a date
and time that the parties understands is convenient to the Court. The parties request the
adjournment in order to permit the parties to receive and review the jury records previously sought
by the defendant in this case in their entirety as well as other discovery in connection with this
case and to afford the defendant additional time in which to consider any pre-trial motions in light
of those materials. As the Court is aware, in United States v. Balde, 20 Cr. 281 (KPF), the
Government has litigated a set of document requests that are substantially identical to those here
and in response to which Judge Failla previously ordered the disclosure of certain jury records in
possession of the Jury Administrator for the Southern District of New York, Linda Thomas. The
preparation of those jury records in their entirety for provision in discovery both in Balde and here
is still ongoing, though the parties are optimistic of those materials becoming fully available to the
parties in short order. Finally, with the consent of the defendant, the Government requests
respectfully that the Court exclude time under the Speedy Trial Act from September 16, 2020
through the date of any adjournment pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the
interest of the public and the defendant in a speedy trial are outweighed here by the interests of the
defendant in having the opportunity to review discovery provided to date and that is anticipated to
become available shortly and to consider any possible pre-trial motions, an exclusion that the
         Case 1:20-cr-00286-WHP Document 19
                                         20 Filed 09/15/20 Page 2 of 2

                                                                                          Page 2


Government further submits is appropriate at this time in light of the national emergency declared
over the coronavirus pandemic.

                                               Respectfully,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

cc: Glenn Garber (Counsel for Defendant Shaquille Williams) (by ECF)




                    Application granted. Conference adjourned to
                    October 19, 2020 at 9:00 a.m. Time excluded in
                    the interest of justice.




                                  September 15, 2020
